SYSTEMS AND METHODS FOR MONITORING A CURED-IN-PLACE PIPING PROCESS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group II, claims 10-20, in the reply filed on June 14, 2022, is acknowledged.  The traversal is on the ground(s) that the apparatus as claimed cannot be restricted from the method, because the apparatus of claims 1-10 is claimed as being configured for use in a curing process and thus could not be used for a substantially different operation.  This is not found persuasive.  Claim 1 recites that the sensors are “configured to sense at least one curing parameter” and that the controller is “configured to: receive real-time data from each sensor, the real-time data indicative of the at least one curing parameter; receive a curing profile corresponding to at least the resin layer, the curing profile including a threshold curing value; compare the real-time data from each sensor to the threshold curing value; and output an alert upon the real-time data meeting or exceeding the threshold curing value”.
However, this means simply that, first, the sensors must be capable of measuring at least one variable that could be indicative of a curing process (e.g., temperature).  Second, the controller must be capable of receiving these data from the sensors, receiving a profile (e.g., a desired range) for the data including a threshold value, comparing the data to the threshold value, and presenting an alert if the data cross the threshold.  That is, even taking the “configured to” recitations into account, the apparatus as claimed is not already programmed with any values characteristic of a curing process.  The controller thus configured could equally well receive any profile and threshold value of the sensed variable, including that desired for the pipe while in service and after the curing process.  The apparatus as claimed could therefore be used for a substantially different method than that of claims 10-20, such that restriction between the inventions is appropriate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the antenna wire” in claim 20.  It appears that claim 20 should have depended upon claim 19.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiest, Jr. (US 2014/0027000).
Regarding claim 10, Kiest, Jr. teaches a method for monitoring a curing process of a cured-in-place pipe [0001, 0017], the method comprising: securing a plurality of sensors (sensors 22 comprised within multiple transmitters 18 along the length of the pipe) to an interface between a resin layer (resin of liner 16) and an existing pipe 28 (Abstract; Fig. 1-3; [0026-0027, 0029]); determining a curing profile of the cured-in-place pipe (from a database in memory 36), the curing profile including a threshold curing value (“a curing temperature of the material used to cure and harden”) (Fig. 3; [0038-0040]); activating the curing process [0029]; sensing, using the plurality of sensors 22, real-time data indicative of at least one curing parameter [0029]; comparing the real-time data from each sensor 22 to the threshold curing value [0040]; and terminating the curing process (“stop increasing the heat within the pipe”) upon the real-time data meeting or exceeding the threshold curing value [0040].
Regarding claim 12, activating the curing process comprises applying heat to a liner 16 including the resin layer, and wherein terminating the curing process comprises ceasing heat application to the liner 16 (Fig. 1; [0026-0028, 0040]).
Regarding claim 14, the method further comprises providing an antenna wire (antenna of RFID tag 20 of the transmitter 18) along the existing pipe 28, proximal to each sensor 22 of the plurality of sensors 22 (Fig. 1, 3; [0029]).
Regarding claim 15, the plurality of sensors 22 are configured to wirelessly transmit the real-time data via the antenna wire (Fig. 1; [0029, 0035]).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. as applied to claims 10, 12, and 14-15 above, and further in view of Lindner et al. (US 2012/0255664).
Regarding claim 11, Kiest, Jr. teaches that the plurality of sensors 22 can be placed along the length of the pipe 28, i.e., in a plurality of zones (Abstract; clm. 10), and teaches that data received from the sensors 22 can be displayed on a monitor [0038].  Further, it is known in the art to provide such sensing in zones along the length of a pipe being lined, to compare the resulting data to a threshold curing value for the liner, and to display the comparison for each zone via a display, in order to better inform an operator of the curing operation’s performance relative to expectations, as evidenced by Lindner et al. (Abstract; Fig. 1, 5; [0020, 0052-0053]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise compare, for each zone of Kiest, Jr., the real-time data from the sensor 22 to the threshold curing value; and to display the comparison for each zone via the display of Kiest, Jr., in order to provide a more complete summary of the curing process throughout the pipe 28 for an operator.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. as applied to claims 10, 12, and 14-15 above, and further in view of either one of Vuorinen et al. (EP 3 062 010) or Engel (US 7,249,525).
Regarding claim 13, Kiest, Jr. do not specifically teach how the plurality of sensors 22 is secured to the interface.  However, it is known in the art to secure sensors at the interface between a liner and a pipe by adhering them to an interior wall of the pipe, as evidenced by Vuorinen et al. (Abstract; Fig. 4-5; [0021, 0027]) and Engel (Abstract; Fig. 1-3; col. 3, LL. 7-8, LL. 14-17; col. 5, LL. 46-53), such that it would have been obvious to one of ordinary skill in the art to likewise secure the sensors 22 of Kiest, Jr. by adhering each sensor 22 of the plurality of sensors 22 to an interior wall of the existing pipe 28.
Regarding claim 16, Kiest, Jr. do not specifically teach how the plurality of sensors 22 is secured to the interface.  However, it is known in the art to secure sensors at the interface between a liner and a pipe by applying an adhesive strip (i.e., tape) configured to house the sensors to an interior wall of the pipe, thereby both securing the sensors and protecting them from moisture ingress, as evidenced by Vuorinen et al. (Abstract; Fig. 4-5; [0021, 0027, 0029-0030]) and Engel (Abstract; Fig. 1-3; col. 3, LL. 7-8, LL. 14-17; col. 5, LL. 46-53).  Thus, it would have been obvious to one of ordinary skill in the art to likewise secure the sensors 22 of Kiest, Jr. by applying an adhesive strip to an interior wall of the existing pipe 28 pipe, the adhesive strip configured to house plurality of the sensors 22, in order to reliably secure and protect the sensors 22.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. in view of Lindner et al.
Regarding claim 17, Kiest, Jr. teaches a method for monitoring a curing process of a cured-in-place pipe [0001, 0017], the method comprising: affixing a plurality of sensors (sensors 22 comprised within multiple transmitters 18 along the length of the pipe) proximal to a resin layer of a liner (resin of liner 16) (Abstract; Fig. 1-3; [0026-0027, 0029]); determining a curing profile corresponding to at least the resin layer, the curing profile including a threshold curing value (“a curing temperature of the material used to cure and harden”) (Fig. 3; [0038-0040]); sensing, using the plurality of sensors 22, real-time data indicative of at least one curing parameter [0029]; and comparing the real-time data from each sensor 22 to the threshold curing value [0040].
Kiest, Jr. teaches that the plurality of sensors 22 can be placed along the length of the pipe 28, i.e., in a plurality of zones (Abstract; clm. 10), and teaches that data received from the sensors 22 can be displayed on a monitor so that an operator can observe any dip or spike in temperature and adjust the temperature correspondingly, and/or so that automated controls can, for instance, activate a heating element if the  temperature within the pipe 28 drops below a curing temperature [0038, 0040].  Further, Lindner et al. similarly teach monitoring a curing process of a cured-in-place pipe by sensing the temperature between the pipe and a liner, and teach providing the user interface for these data with various alerts to notify the operator of different conditions, such as if the temperature dips below the minimum required temperature for cure (Abstract; Fig. 1, 5; [0020, 0050]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise output an alert upon the real-time data of Kiest, Jr. failing to meet the threshold curing value, in order to ensure that an operator is notified if the temperature within the liner 16 is insufficient for curing.
Regarding claim 18, Kiest, Jr. teaches that determining a curing profile can comprise determining a minimum curing temperature and a minimum curing pressure [0033, 0038, 0040].  Lindner et al. further teach that such a monitoring method should also determine whether or not the curing process has met a minimum curing time (Abstract; [0008, 0012, 0050, 0052, 0059]), so that it would have been obvious to one of ordinary skill in the art to determine a minimum curing time as part of the curing profile of Kiest, Jr., to ensure that the curing process has proceeded long enough to achieve proper cure.
Regarding claim 19, Kiest, Jr. teaches that the method further comprises providing an antenna wire (antenna of RFID tag 20 of the transmitter 18) along the resin layer, proximal to each sensor 22 of the plurality of sensors 22 (Fig. 1, 3; [0029]).
Regarding claim 20, Kiest, Jr. teaches that the plurality of sensors 22 are configured to wirelessly transmit the real-time data via the antenna wire (Fig. 1; [0029, 0035]).

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wind et al. (US 2019/0118460), Barnes (US 2018/0306374), Lepola et al. (US 2006/0151037), and Kampbell et al. (US 6,942,426) teach methods considered relevant to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745